Title: To Thomas Jefferson from William Bingham, 16 April 1789
From: Bingham, William
To: Jefferson, Thomas



Dr. Sir
Philada. April 16th 1789

It will give you pleasure to hear that a very commendable Spirit of Industry and Enterprize, has Succeeded to a Period of Languor and Inattention to our best Interests, and that the Citizens of Philadelphia have at length discovered that their own Efforts, properly directed, will furnish them with a Variety of Manufactures that they have been in the Practice of procuring from Europe.
Many Experiments have been made in the Cotton Branch, the result of which has afforded the most Satisfactory Evidence of the Success that will attend the Business, when pursued on a larger Scale, and with Machines more effectually constructed for abridging Labor in the different Stages of the Manufacture.
The Facility of procuring the raw material, and on cheaper Terms than the European Manufacturer, the low Price of Provisions, which must have a corresponding Influence on the Wages of Labor, the great Consumption of Cotton Goods in the United States and the heavy Expences that attend their Importation from Europe, which operate as a countervailing Duty, the Patronage that may be expected from the federal Government in Support of our Infant Manufactures, and the more immediate Protection of the Legislature of our own State, are powerfull Incentives, and  point out the Advantages that must ultimately attend the Establishment of this Manufacture.
But as the Price of Labor, even in the coarse Cotton Manufactures, is a very considerable Proportion of the constituent Parts that compose the Value of the finished Article, when connected too with the best Kinds of Machinery, it becomes an Object of essential Consequence, to obtain Similar Advantages.
A Society for the Encouragement of Manufactures has been instituted here, from public Spirited Views, for the purpose of aiding and extending this Branch of political Œconomy. They have resolved to apply to you, and thro your Means to endeavor to procure Models of the best constructed Machines in the Cotton Line, such as have been lately established in France, as Substitutes for manual Labor.
Your well known Attachment to the Interests of your Country has induced them more readily to make this request, and from the liberality that has always distinguished the Conduct of the French Government towards the United States, they flatter themselves that no Opposition of a public Nature, will frustrate the Accomplishment of their Views.
I am authorized on their Part to make this Application, and as soon as I am informed of the Prospect of Success and the Attendant Expences, I will do myself the honor of remitting you the Amount thereof.
If the Models are made Small, they can be sent by the Packet, Via New York.
The federal Government has commenced its Operations under very auspicious Circumstances, as the opposition made to its Establishment is daily diminishing, and I hope the Wisdom and Justice of its public Acts will soon disarm the most determined of its Foes.
The Friends to France are well pleased at discovering so warm a Spirit of Reform, as seems to pervade that Country, and augur the most happy Consequences, from the probability of soon establishing a freer Constitution and Form of Government.
Mrs. Bingham requests me to present her Complements to you, and to inform you that she means to take the liberty of troubling you with the Execution of a Commission for some of the Modes of Paris. I have the honor to be with much Respect and Regard Sir Your very obed. hble. Servt.,

Wm. Bingham

